Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Lines 8-9 on page 2 state “a solution of octadecene or trioctylamine in oleic acid” which implies that the majority of the solution is oleic acid. Lines 22-23 on page 2 teaches the volume ratio of octadecene or trioctylamine to oleic acid is 1:1 to 9:1, which means that the majority of the solution is the octadecene or trioctylamine. It is suggested to rewrite the phrase “a solution of octadecene or trioctylamine in oleic acid” as “a solution of octadecene/oleic acid or trioctylamine/oleic acid”, as in claim 1 and on pages 4-8. 
The state of the silica of the silica microsphere is unclear since this phrase usually refers to solid impenetrable inorganic solid SiO2 particles which would not swell in the presence of the taught solution nor would allow oleic acid to penetrate into the microspheres. The product resulting from step d appears to be CdO doped silica gel microspheres, which would swell in the presence of the taught solution and would allow oleic acid to penetrate into the microspheres. Applicants need to clarify if the silica microspheres are actually silica gel microspheres or if they are solid impenetrable inorganic solid SiO2 particles. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The state of the silica of the silica microsphere in the claims is unclear since this phrase usually refers to solid impenetrable inorganic solid SiO2 particles which would not swell in the presence of the taught solution nor would allow oleic acid to penetrate into the microspheres. The product resulting from the process of claims 5-8, 11-15 , 1 and 20 appears to be CdO doped silica gel microspheres, which would swell in the presence of the taught solution and would allow oleic acid to penetrate into the microspheres. Applicants need to clarify if the silica microspheres are actually silica gel microspheres or if they are solid impenetrable inorganic solid SiO2 particles.
Conclusion
	U.S. patents 8,847,197 and 8,921,827 are cited as of interest. These references teach luminescent beads, or microspheres, comprising nanoparticles, such as CdSe, in a silica bead where the bead can be made through a sol-gel process (‘827:col. 10, lines 11-29; col. 15, lines 40-55; ‘197: col. 12, lines 22-37; col. 17, lines 45-65). The taught process is different from those claimed in that they do not teach or suggest claimed step 2. The beads resulting from the claimed process would be different from that taught since the structure of the taught bead where CdSe nanoparticles are dispersed in a silica precursor and the solidified in a sol-gel process is different from that claimed where CdO nanoparticles in a silica gel microsphere is converted to cadmium oleate which is then converted to CdSe nanoparticles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        


cmk
6/9/22